Citation Nr: 1530377	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-42 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a service connection for a right knee disability.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1998 to August 2002; she has three (3) months and thirteen (13) days unverified inactive service. She had no foreign service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to service connection for a right knee disability. 

On March 2011, Veteran's representative, at her behest, prepared a written statement requesting that a previously elected video conference hearing before the Board be cancelled. See 38 C.F.R. §20.704(d)(2014).
	 
The Board notes that effective September 14, 2012, the Veteran received a total rating due to individual unemployability based upon service-connected disability for a separate PTSD claim. See the September 2012 rating decision.

The above appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, after careful review of the record, the Board has determined that a remand is necessary in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

Specifically, the Veteran asserts that she injured her right knee in the Coast Guard. See Veteran's October 2010 VA Form 9. Veteran contends that she reported to the examiner at the separation exam that her knee was painful and swollen. She stated that she was unable to exercise or run due to the pain. The VA was unable to locate a copy of the Veteran's separation exam. The Veteran stated that today, her knee gives way, swells, and is painful. See the October 2009 notice of disagreement. Post-service VA medical records indicated that the Veteran began treatment for right knee pain starting in August 2005. The Veteran's treatment records show multiple medical appointments for right knee pain from 2006 through 2009. Furthermore, these records also reflect that the Veteran received injections for right knee pain in 2005, 2008, and 2009. 

VA treatment records dated since February 2006 show various diagnoses including: Degenerative Joint Disease/Synovitis, Osteoarthritis, and Patellofemoral Chondromalacia. The Veteran has not been afforded a VA examination of the right knee. The Board finds that the elements of McLendon are met. 38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board therefore finds that a medical opinion and examination are necessary to determine whether the Veteran has a right knee disability that was incurred in, or is related to, active service.  

 Lastly, the AOJ shall also make an attempt to obtain and associate with the file the Veteran's VA treatment records from the VA healthcare system, dated from August 2010 to present.  Additionally, the AOJ should conduct a search for the Veteran's initial right knee treatment report, dated September 26, 2005. VA has a duty to obtain these records. See 38 U.S.C.A. § 5103A(c) (West 2014). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's right knee disability dated from August 2010 to the present. Obtain VA clinical records dated September 26, 2005, showing initial treatment for the right knee disability. Any negative reply should be properly included in the claims file. 

2. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any disability of her right knee. The claims folder and a copy of this remand should be made available to the examiner for review before the examination. X-ray examination should be conducted. The examiner should report all current diagnoses pertinent to the right knee. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability had its onset during the Veteran's active military service or is otherwise etiologically related to active service. 

Rationale for any opinion rendered must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 
 
3. Then, readjudicate the Veteran's claim for service connection for a right knee disability in light of all the evidence of the record. If the decision with respect to the claims remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



